MANSFIELD, Circuit Judge
(dissenting):
I dissent. We have long recognized the inadvisability of entrusting to the protectors of public order the unchecked authority to restrain First Amendment activity, for there is a tension, requiring careful and sensitive balancing, between freedom and order. Therefore the Constitution has long been read to prevent the police from imposing substantial prior restraints except pursuant to considered and detailed legislative guidelines. Even then, close judicial scrutiny must follow.
This case presents an unfortunate example of the consequences of carte blanche legislative authorization and deferential judicial review. In my view the New York City police, in the name of peace and public order, have engaged in an unlawful overkill and prior restraint of appellants’ exercise of their First Amendment right to picket and demonstrate in a peaceful and orderly manner. The restrictions go far beyond measures that are justifiable as reasonably necessary to public needs. The reason for this sad state of affairs is that state legislation and the City Charter purport to vest the police with virtually unlimited authority to impose restrictions upon lawful demonstrations. In the absence of any legislative standards the police, instead of proscribing only activity posing a serious threat to society and searching for less restrictive alternatives, have chosen the easier course of riding rough-shod over the demonstrators’ exercise of First Amendment rights in the very place where they are entitled to the most protection — our city’s streets. It is rather ironic and unfortunate that at a time when the President of our country is calling upon all peoples and nations to demonstrate against the recent Soviet invasion of Afghanistan, our local police should be vested with powers enabling them completely to bar response to this exhortation.
We start with certain indisputable propositions of law. The first of these is that public places, particularly streets and sidewalks, are the normal and natural locations for our citizens’ exercise of their First Amendment right of free speech.
“Wherever the title of streets and parks may rest, they have immemorially been held in trust for the use of the public and, time out of mind, have been used for purposes of assembly, communicating thoughts between citizens, and discussing public questions. Such use of the streets and public places has, from ancient times, been a part of the privileges, immunities, rights, and liberties of citizens.” Hague v. C. I. O., 307 U.S. 496, 515, 59 S.Ct. 954, 964, 83 L.Ed. 1423 (1939) (Roberts, J.).
See also Lehman v. City of Shaker Heights, 418 U.S. 298, 303, 94 S.Ct. 2714, 2717, 41 L.Ed.2d 770 (1974); Wolin v. Port of New York, 392 F.2d 83, 89 (2d Cir.), cert. denied, 393 U.S. 940, 89 S.Ct. 290, 21 L.Ed.2d 275 (1968).
While the state may reasonably regulate the time, place and manner of the exercise of First Amendment rights as necessary to protection of other compelling public interests, Grayned v. City of Rockford, 408 U.S. 104, 115-16, 92 S.Ct. 2294, 2302-03, 33 L.Ed.2d 222 (1972); Police Dept. v. Mosley, 408 U.S. 92, 98, 92 S.Ct. 2286, 2291, 33 L.Ed.2d 212 (1972); Adderley v. Florida, 385 U.S. 39, 87 S.Ct. 242, 17 L.Ed.2d 149 (1966); Cox v. Louisiana, 379 U.S. 536, 554-55, 85 S.Ct. 453, 464, 13 L.Ed.2d 471 (1965), “time and place” regulations can enormously hinder the individual’s ability to engage in effective advocacy. A number of limitations on this type of regulation are therefore essential. Where discretion is to be *479vested in administrative officials, it must be “appropriate, limited discretion under properly drawn statutes or ordinances.” Cox v. Louisiana, supra, 379 U.S. at 558, 85 S.Ct. at 466 (emphasis supplied). See also Shuttlesworth v. City of Birmingham, 394 U.S. 147, 89 S.Ct. 935, 22 L.Ed.2d 162 (1969); Saia v. New York, 334 U.S. 558, 562, 68 S.Ct. 1148, 1150, 92 L.Ed. 1574 (1948). The exercise of First Amendment rights may not be abridged at the unbridled will or broad discretion of government officials, even though this would doubtless facilitate law enforcement and spare public expense and inconvenience. The more substantial the encroachment on protected rights, the greater the need for carefully considered and articulated standards. “Access to the 'streets, sidewalks, parks, and other similar public places . . . for the purpose of exercising [First Amendment rights] cannot constitutionally be denied broadly. . . ’ ” Grayned v. City of Rockford, supra, 408 U.S. at 117, 92 S.Ct. at 2304 (quoting Amalgamated Food Employees v. Logan Valley Plaza, Inc., 391 U.S. 308, 315, 88 S.Ct. 1601, 1606, 20 L.Ed.2d 603 (1968)).
Even when regulations are fully authorized by explicit and narrow legislative authority, they must be “narrowly tailored to further the State’s legitimate interest,” Grayned v. City of Rockford, supra, 408 U.S. at 116-17, 92 S.Ct. at 2303-2304; Police Dept. v. Mosley, supra; Cox v. New Hampshire, 312 U.S. 569, 575-76, 61 S.Ct. 762, 765, 85 L.Ed. 1049 (1941). The state bears the burden of justifying restrictions, e. g., Cohen v. California, 403 U.S. 15, 20, 91 S.Ct. 1780, 1785, 29 L.Ed.2d 284 (1971). Regulations which take the form of prior restraints are subject to particularly exacting judicial scrutiny. Organizations for a Better Austin v. Keefe, 402 U.S. 415, 419, 91 S.Ct. 1575, 1577, 29 L.Ed.2d 1 (1971); Carroll v. President & Comm’rs of Princess Anne, 393 U.S. 175, 181, 89 S.Ct. 347, 351, 21 L.Ed.2d 325 (1968). Moreover, exercise of First Amendment rights, when logically related to a particular forum, is further protected from regulations which would preclude the use of that place. Brown v. Louisiana, 383 U.S. 131, 86 S.Ct. 719, 15 L.Ed.2d 637 (1966) (plurality opinion); Albany Welfare Rights Org. v. Wyman, 493 F.2d 1319, 1323-24 (2d Cir.), cert. denied, 419 U.S. 383, 95 S.Ct. 66, 42 L.Ed.2d 64 (1974).
In balancing the individual’s right to demonstrate against the concern for quiet or the protection of others, the competing interests must be assessed on an individual basis; blanket bans and absolute prohibitions against picketing in front of or near a site have been universally condemned where a less restrictive and more sharply tailored alternative may be formulated. As the Supreme Court stated in Police Dept. v. Mosley, supra, 408 U.S. at 100-01, 92 S.Ct. at 2293:
“Predictions about imminent disruption from picketing involve judgments appropriately made on an individualized basis, not by means of broad classifications, especially those based on subject matter.”
In short, although limited regulation is permitted, it must be carefully defined and sufficiently circumscribed to minimize the opportunities for abuse of discretion on the part of administrative officials, lest this treasured constitutional right of free speech and- expression be subjected to excessive or unnecessary restraints.
None of the foregoing principles are likely to make the policeman’s lot a happy one. The proper acquittal of this heavy responsibility is difficult. The officer’s life would be easier if he had broad discretion to squelch free speech and assembly without the necessity of tailoring any restraints to what is absolutely necessary in each individual case. Unfortunately such discretion has been permitted in the present instance, where the police have been accommodated by both state and city. The result, unsurprisingly, is an excessive restraint. With due respect, the majority has either misconceived the function of the police in this tension or given only lip service to basic time-honored principles of free speech and expression.
Section 435 of the New York City Charter provides in pertinent part that “[t]he police department and force shall have the *480power ... to preserve the public peace [and] disperse unlawful or dangerous assemblages and assemblages which obstruct the free passage of the public streets, sidewalks, parks and places.” It is pursuant to this all-encompassing grant of power that the police claim the authority to impose restrictions on the block of the Soviet Mission. This is not their first such essay. The police previously attempted to bar all demonstrations on this very block, claiming authority under this same general statute. The courts of New York had no difficulty concluding that § 435 could not constitutionally, and did not, authorize such a prohibition:
“Neither City nor State authorizes the police to permanently and absolutely close a public street to those persons seeking to exercise their First Amendment rights. Such prohibition is therefore unlawful.” People v. Solomonow, 56 Misc.2d 1050, 291 N.Y.S.2d 145, 150 (N.Y. County 1968).
While the present restrictions on demonstrations are not quite as absolute as the total ban invalidated in Solomonow, their effect is nearly the same. Twelve lonely demonstrators, without sound equipment, may walk in a small barricaded area far removed from the Soviet Mission — at the end of the block on the other side of the street. Should any more than 12 wish to demonstrate, they must move to a different block. This handful of demonstrators is unlikely to be seen or heard, while demonstrators choosing to picket other sites must endure no such restrictions. If the statute does not authorize absolute bans, I must conclude that the present regulations are similarly unauthorized and unlawful.
If the statute is to be read as conferring authority on the police to implement these restrictions, it does not meet constitutional requirements. This broad grant of uncontrolled authority, which the police in their absolute discretion have used in deciding that all assemblages except those restricted to 12 people cordoned off down the block are “dangerous,” is hardly in keeping with the requirement that a regulatory statute be “precise and narrowly drawn,” Edwards v. South Carolina, 372 U.S. 229, 236, 83 S.Ct. 680, 684, 9 L.Ed.2d 697 (1963); Cox v. Louisiana, 379 U.S. 559, 562, 85 S.Ct. 476, 479, 13 L.Ed.2d 487 (1965); Niemotko v. Maryland, 340 U.S. 268, 272, 71 S.Ct. 325, 327, 95 L.Ed. 328 (1951). No standards are offered to guide the police in balancing the individual’s right to assemble, picket and demonstrate against the necessity for preservation of public order and protection of the Soviet Mission. Indeed, as in Niemotko v. Maryland, supra, 340 U.S. at 272, 71 S.Ct. at 327, “[n]o standards appear anywhere; no narrowly drawn limitations; no circumscribing of this absolute power; no substantial interest of the community to be served.” The regulation, instead of being designed to protect constitutional rights, appears to be tailor-made to preserve “law and order” at any cost.
Regardless of the lack of statutory authority or of a constitutionally acceptable basis for the police restrictions in the present case, it is clear that the police failed to make an adequate showing of the necessity for such harsh conditions as were imposed upon appellants. In the first place the police failed at the outset, when advised by Concerned Jewish Youth (CJY) that its members proposed to demonstrate peacefully and in orderly fashion on the sidewalk in front of the Soviet Mission, to ascertain whether CJY could be expected to act responsibly and whether it posed any substantial risk of violence or danger to the Mission or anyone else. Instead the local police followed their practice of automatically and blindly applying an order that had been entered seven years earlier by the late Justice Isidore Dollinger of the New York State Supreme Court in Millan House v. Murphy, Civ. No. 10560 (N.Y. County 1971), which involved an entirely different group of defendants, some believed to be militant (Jewish Defense League, Student Struggle for Soviet), that had previously engaged in massive and unruly demonstrations in front of the Soviet Mission. With minimal attention to First Amendment concerns and without any findings as to less restrictive alternatives, the court there im*481posed restrictions limited to the defendants in that case.
Seven years later, after being advised of the CJY’s plans the police, rather than fulfilling their duty of making an individualized determination, informed them of the policy, pursuant to the unlimited discretion vested in them by § 435, of applying the “Dollinger” order to all persons who might seek to demonstrate in the future. This was patently wrong and violated the police’s basic obligation to determine what restrictions, if any, might be required in this entirely different case. “[I]n our system, undifferentiated fear or apprehension of disturbance is not enough to overcome the right to freedom of expression.” Police Dept. v. Mosley, supra, 408 U.S. at 101, 92 S.Ct. at 2293 (quoting Tinker v. Des Moines School District, 393 U.S. 503, 508, 89 S.Ct. 733, 737, 21 L.Ed.2d 731 (1969)).
Indeed, as the record shows, this is an entirely different case from Millan House v. Murphy. If the police had investigated they would have found that, unlike the parties to the “Dollinger” case, the CJY has rejected association with militant organizations working in the cause of Soviet Jewry. The CJY, in contrast to the Jewish Defense League (JDL) is dedicated to accomplishment of its aims without violence. It first approached the police, not vice versa, on the subject of demonstrating, even though it was under no legal obligation to do so. It sought to demonstrate peacefully by simply marching in an oval shape during daylight hours on the 15' 4" wide sidewalk in front of the Soviet Mission, without harassing anyone entering or leaving the Mission or blocking the street or entrance to any building. The CJY has indicated that it was even willing to consider being required to restrict its demonstrations to a “bull-pen” or confined area in front of the Mission or to one side of its entrance. The CJY has no history of violence and there is no evidence that it might be goaded into violence or harassment or used as a cover for such kind of operations. Indeed Judge Pollack, who viewed some CJY members, referred to it as “an organization of nice young men from Queens whose purposes have a very therapeutic appeal.”
In what appears to be a belated effort to justify their automatic, reflex reliance on the “Dollinger” order to refuse any demonstration on the sidewalk near the Mission, the police attempted in the district court to show that they had learned that others, such as FALN, JDL and anti-Castro Cubans, had planned to attach themselves to any “large-scale” demonstrations in order to plant bombs. The majority further points to news articles about a recent bombing (since the district court hearing) which did not involve any demonstration at all. However, it is not contended that any of this had anything to do with the CJY, which is a peaceful organization, or its members. The CJY, moreover, does not seek “large-scale” demonstrations and its history of giving advance notice to the police of its plan to demonstrate is inconsistent with fears of violence or lawlessness on its part. Many people walk past the Soviet Mission daily. If someone intends to bomb the Mission, he will do it without any assistance from the CJY.
The police further seek support for their action by pointing to 18 U.S.C. § 112, which makes it a federal crime to demonstrate within 100 feet of a foreign mission with intent to coerce, harass or obstruct a foreign official. That statute, however, affords the City no justification for the draconian restrictions imposed here. Aside from the necessity of proving specific intent— and in the present case the CJY expressly disclaims any intent to harass or obstruct members of the Mission — the same statute provides that nothing in it shall be construed to abridge First Amendment rights, 18 U.S.C. § 112(d). Moreover, in enacting § 112 Congress took pains repeatedly to express concern for recognition of the right to “legitimate expression and assembly.” See S.Rep. No. 92-1105, 92nd Cong., 2nd Sess. [1972], U.S.Code Cong. & Admin.News 4316, 4328.
In short, the restriction imposed by the New York police on the CJY is impermissi*482bly broad and, in the absence of a finding based on substantial evidence that less restrictive alternatives would not reasonably protect the public interest in peace and order, is a violation of appellants’ constitutional rights. It embodies a philosophy of governmental power that is contrary to basic precepts repeatedly endorsed by the Supreme Court with respect to the First Amendment. The police erroneously presume that an order issued with respect to other persons under other circumstances may thereafter be applied to all, regardless of a sharp difference in circumstances. They also presume that any would-be demonstrators, though not shown to be associated with the parties to the earlier order, are dangerous. They ignore the fact that to justify these extreme restrictions, the burden is on the police to investigate and balance the interests in each case, with respect for the presumption in favor of exercise of First Amendment rights. This difficult task they have refused to face.
Moreover, the attitude of the City is that since the “Dollinger” order permits some demonstrating, however far from the Mission, that should suffice. This ignores the principle that since the effectiveness of any demonstration depends on its proximity to the target and the relevant audience, it is unlawful to exile demonstrators to an irrelevant milieu. Wolin v. Port Authority of New York, supra, 392 F.2d at 90. The purposes of a peaceful and orderly rally or demonstration are to try to impress the target — in this case the Soviet occupants of the Mission — and to publicize the cause to others. Neither objective is served by a demonstration elsewhere, around the corner or at the other end of the block on the other side of the street (where the sidewalk is substantially the same width, 16 feet 4 inches as compared with 15 feet 4 inches). If persons may be permitted to demonstrate in front of a school, Grayned v. City of Rockford, supra, in a library, Brown v. Louisiana, supra, or at the White House and its executive offices, A Quaker Action Group v. Morton, 516 F.2d 717 (D.C. Cir. 1975), surely a right to demonstrate in front of a foreign mission should not be denied out of hand. See Greenberg v. Murphy, 329 F.Supp. 37 (S.D.N.Y.1971) (permitting picketing at side entrance of United States Mission to UN and presentation of petitions at front entrance).
For similar reasons the police’s absolute ban on use by the CJY of any sound equipment whatsoever on the Soviet Mission block cannot be justified as a matter of law. Indeed it clearly violates § 435-6.0 of New York City’s Administrative Code, which obligates the City to issue sound permits under specified conditions. CJY has unequivocally agreed in writing to abide by these conditions, affirming that it would not employ sound equipment during school, worship or sleeping hours. The effect of the denial is to give the Mission more protection from sound equipment than other New York City residents. We are not here confronted with the constitutionality of a law prohibiting all sound equipment in residential areas, which would present a different case, but with a law that entitles the CJY to a permit. The majority urges that the police gave “tacit consideration” to the statute. Surely the police must do more than give tacit consideration to the governing law — they must follow it.
Notwithstanding the CJY’s entitlement to a permit, the police simply brushed off its application by again invoking the seven-year old prohibitions of the “Dollinger” order, even though it involved different parties, a different time and different conditions. In my view the denial is unconscionable.
It is an unfortunate if understandable fact of life that because of the very nature of their function of maintaining law and order in a community the police cannot be relied upon to respect First Amendment rights where to do so would only serve to increase their own burdens and risks. For this reason it is vital that the courts, as the only haven of refuge for those seeking protection of their rights, be eternally vigilant and willing to command police respect for First Amendment rights rather than acquiesce in their denial, which is the easier course. The erosion of human rights is *483usually begun with the excuse that curtailment is essential to meet an emergency or avoid a threat to public order. But the ultimate strength of our constitutional guarantees lies in their being unhesitatingly applied in times of crisis and tranquility alike. “If the provisions of the Constitution be not upheld when they pinch as well as when they comfort, they may as well be abandoned.” Home Building & Loan Assn. v. Blaisdell, 290 U.S. 398, 483, 54 S.Ct. 231, 256, 78 L.Ed. 413 (1943) (Sutherland, J., dissenting). With due respect, the majority in my view abdicates its responsibility for insuring that First Amendment rights are not lightly cast aside or ignored in the name of law and order.
For these reasons I would remand the case to the district court with directions to enter a preliminary injunction on terms and conditions that will permit demonstrations by the CJY near the Soviet Mission, reasonably limited as to time, place, method and number of participants, in lieu of the cavalier denial through invocation of the so-called “Dollinger” order.